
	
		III
		112th CONGRESS
		2d Session
		S. RES. 465
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2012
			Mr. Udall of Colorado
			 (for himself and Mr. Bennet) submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing that the Governor of the State
		  of Colorado has proclaimed 2012 as the Year of
		  Water.
	
	
		Whereas water is a precious and limited natural
			 resource;
		Whereas a clean and sustainable water supply is essential
			 to the high quality of life enjoyed by Coloradans;
		Whereas a clean and sustainable water supply is essential
			 to the success of all aspects of the economy of the State of Colorado,
			 including the agricultural, municipal, industrial, and recreational
			 economies;
		Whereas as a headwaters State, the health of the water in
			 the State of Colorado has a direct impact on neighboring States;
		Whereas the population of the State of Colorado is
			 predicted to double by 2050;
		Whereas educating the public about limited water resources
			 will be critical in meeting the increasing demands placed on water in the
			 future;
		Whereas 2012 marks the—
			(1)100th anniversary
			 of the construction of the Rio Grande Reservoir;
			(2)90th anniversary
			 of the Colorado River Compact of 1922;
			(3)75th anniversary
			 of the creation of the Colorado Water Conservation Board;
			(4)75th anniversary
			 of the creation of the Colorado River Water Conservation District;
			(5)75th anniversary
			 of the creation of the Northern Colorado Water Conservancy District and the
			 Colorado-Big Thompson Project;
			(6)50th anniversary
			 of the Fryingpan-Arkansas Project, administered by the Southeastern Colorado
			 Water Conservancy District;
			(7)10th anniversary
			 of the Colorado Foundation for Water Education; and
			(8)10th anniversary
			 of the Lower Arkansas Valley Water Conservancy District; and
			Whereas the Governor of the State of Colorado has
			 proclaimed 2012 as the Year of Water in the State of Colorado:
			 Now, therefore, be it
		
	
		That the Senate recognizes that the
			 Governor of the State of Colorado has proclaimed 2012 as the Year of
			 Water in the State of Colorado.
		
